EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The rejection of claims 3, 11-13, 19, and 21 set forth in the Office Action from 09/30/2021 is withdrawn in response to remarks/amendments from 12/30/2021.
The Objection to the Abstract set forth in the Office Action from 09/30/2021 is withdrawn in response to remarks/amendments from 12/30/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 4 was indicated as would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the Office Action from 09/30/2021. Since Applicant incorporated all limitations of claim 4 into claim independent claims 1 and 17, claims 1-3, 5-10, 14, 15, 16, 21 and 22 as well as now independent claim 11 and claim 12  are now allowed.
Claim 23 was allowed in the Office Action from 09/30/2021
The closest prior art of record: US 2005/0170241, US 20090323286, DE 102012006122, US 20100132930- fail to teach or suggest the com bi nation of the limitations of independent claims 1, 11, 17, and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1-3, 5-12, 14-17, 19-23 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727